                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TROY ANDERSON,                                      Case No. 19-cv-06120-JSW
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE;
                                                v.                                          DENYING MOTIONS
                                   9

                                  10    WARDEN,                                             Re: Dkt. Nos. 28-30
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner is a California prisoner proceeding pro se. He has filed a petition for a writ of

                                  14   habeas corpus under 28 U.S.C. § 2254. He has paid the filing fee.

                                  15          This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  16   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  17   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It

                                  18   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                  19   not be granted, unless it appears from the application that the applicant or person detained is not

                                  20   entitled thereto.” Id. § 2243.

                                  21          Petitioner claims that his conviction and sentence violated his rights under the Double

                                  22   Jeopardy Clause; he received ineffective assistance of counsel; there was insufficient evidence to

                                  23   support his conviction; and he was incompetent to stand trial. These grounds, when liberally

                                  24   construed, state cognizable grounds for federal habeas relief. Accordingly, Respondent is ordered

                                  25   to show cause why it should not be granted, as follows:

                                  26          1. The Clerk shall serve a copy of this order and the petition (ECF No. 1) on Respondent

                                  27   and Respondent's attorney, the Attorney General of the State of California. The Clerk also shall

                                  28   serve a copy of this order on Petitioner.
                                   1          2. Respondent shall file with the Court and serve on Petitioner, within ninety-one (91)

                                   2   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   3   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   4   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                   5   trial record that have been transcribed previously and that are relevant to a determination of the

                                   6   issues presented by the petition. If Petitioner wishes to respond to the answer, he shall do so by

                                   7   filing a traverse with the Court and serving it on Respondent within twenty-eight (28) days of the

                                   8   date the answer is filed.

                                   9          3. Respondent may, within ninety-one (91) days, file a motion to dismiss on procedural

                                  10   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  11   Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the

                                  12   Court and serve on Respondent an opposition or statement of non-opposition within twenty-eight
Northern District of California
 United States District Court




                                  13   (28) days of the date the motion is filed, and Respondent shall file with the Court and serve on

                                  14   Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  15          4. It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the Court

                                  16   informed of any change of address by filing a separate paper captioned “Notice of Change of

                                  17   Address.” He must comply with the Court’s orders in a timely fashion. Failure to do so may

                                  18   result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  19   Procedure 41(b).

                                  20          5. Leave to proceed in forma pauperis is GRANTED. Petitioner’s requests for an

                                  21   extension of time are DENIED as unnecessary.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 18, 2019

                                  24
                                                                                                     JEFFREY S. WHITE
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TROY ANDERSON,
                                   4                                                          Case No. 4:19-cv-06120-JSW
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        WARDEN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 18, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Troy Anderson ID: CDCR # V57236
                                       Kern Valley State Prison
                                  18   C yard, Cell C-7, 107 Low
                                       PO Box 5103
                                  19   Delano, CA 93216
                                  20

                                  21
                                       Dated: November 18, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          Jennifer Ottolini, Deputy Clerk to the
                                  27
                                                                                          Honorable JEFFREY S. WHITE
                                  28
                                                                                          3
